Name: Commission Decision (EU) 2019/1168 of 5 July 2019 on the appointment of members of the Committee of Senior Labour Inspectors for a new term of office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic geography;  labour law and labour relations
 Date Published: 2019-07-08

 8.7.2019 EN Official Journal of the European Union L 182/48 COMMISSION DECISION (EU) 2019/1168 of 5 July 2019 on the appointment of members of the Committee of Senior Labour Inspectors for a new term of office THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Commission Decision 95/319/EC of 12 July 1995 setting up a Committee of Senior Labour Inspectors (1), and in particular Article 5 thereof, Having regard to the names of nominees submitted by the Member States, Whereas: (1) Article 5(1) of the Decision 95/319/EC provides that the Committee shall comprise one full member per Member State and that one alternate member may be appointed for each full member. (2) Article 5(2) of that Decision provides that the full and alternate members of the Committee shall be appointed by the Commission on a proposal by the Member State. (3) Article 5(3) of that Decision provides that the term of office of the members of the Committee shall be three years and that their appointment shall be renewable. (4) The Committee's previous term of office ended on 31 December 2018. (5) The Commission has consequently to appoint the members of this Committee on the basis of the proposals by the Member States for a period of three years, HAS ADOPTED THIS DECISION: Article 1 1. The persons named in the Annex to this Decision are appointed as full and alternate members of the Committee of Senior Labour Inspectors for a period of three years from 1 January 2019 to 31 December 2021. 2. The list of the members shall be published in the Official Journal of the European Union for information purposes. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 188, 9.8.1995, p. 11. ANNEX Member State Full member Alternate member Belgium Mr Paul TOUSSEYN Mr Luc VAN HAMME Bulgaria Ms Miroslava ANGELOVA Ms Irena DIMITROVA Czechia Mr Rudolf HAHN Mr Pavel HEISIG Denmark Ms Vibe WEST Ms Annemarie KNUDSEN Germany Mr Kai-Michael SCHÃ FER Mr Helmut GOTTWALD Estonia Ms Maret MARIPUU Ms Silja SOON Ireland Mr Mark CULLEN Mr P.J. CLAFFEY Greece Ms Panagiota KATSAKIORI Ms Chrysoula TOUFEKOULA Spain Ms MariÃ ¡ Soledad SERRANO PONZ Mr AdriÃ ¡n GONZÃ LEZ MARTÃ N France Mr Laurent VILBOEUF Ms Jessy PRETTO Croatia Mr Miroslav BABIÃ  Mr Branko MESIÃ  Italy Mr Danilo PAPA Ms Roberta FABRIZI Cyprus Mr Anastassios YIANNAKI Mr Aristodemos ECONOMIDES Latvia Mr RenÃ rs LÃ ªSIS Ms Linda MATISÃNE Lithuania Mr Jonas GRICIUS Ms Dalia LEGIENE Luxembourg Mr Marco BOLY Ms Patrice FURLANI Hungary Mr PÃ ©ter NESZTINGER Mr DÃ ¡niel MOLNÃ R Malta Mr Mark GAUCI Mr Vincent ATTARD Netherlands Mr M.J. (Marc) KUIPERS Mr Rits DE BOER Austria Ms Gertrud BREINDL Ms Alexandra MARX Poland Mr WiesÃ aw LYSZCZEK Mr Bogdan DRZASTWA Portugal Ms Maria LuÃ ­sa TORRES DE ECKENROTH GUIMARÃ ES Ms Maria Fernanda FERREIRA CAMPOS Romania From 1 January 2019 until 2 June 2019: Mr Dantes Ioan BRATU Mr Ioan Cosmin CONSTANTIN As of 3 June 2019: Mr Mihail Adrian OPRESCU Slovenia Mr Jadranko GRLIC Mr Slavko KRIÃ TOFELC Slovakia Mr Karol HABINA Ms Miroslava MOÃ ONOVÃ  Finland Mr Raimo ANTILA Mr Arto TERONEN Sweden Mr HÃ ¥kan OLSSON Ms Pia ZÃ TTERSTRÃ M United Kingdom Mr David SNOWBALL Ms KÃ ¤ren CLAYTON